Co ont NHN NH FSF WO N

DO NO NY | KF KF YF KF ES FE PE SR

N N
ao ~~

 

 

FILED
CLERK, U.S. DISTRICT COURT

DEC 4 6 2019

CENTRAL DISTRI CALIFORNIA
EASTERN DIVISION DEPUTY

 

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

& -0c074
UNITED STATES OF AMERICA, Case No Se (Gms & ©S—Oe7
Plaintiff, ORDER OF DETENTION PENDING
FURTHER REVOCATION

Defendant.

 

The defendant having been arrested in this District pursuant to a warrant
issued by the United States District Court for the SovuTeee _ District of
Cauroen\A for alleged violation(s) of the terms and conditions of probation
or supervised release; and

Having conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:

A. ( The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to flee if released under 18
S. S.C. § 3142(b) or (c). This finding i is based on the following:
information in the Pretrial Services Report and Recommendation
Y information in the violation petition and report(s)

the defendant’s nonobjection to detention at this time
) other:

 

‘ee

 
Se BAW PF wD He

oS SE SAREE ES

 

and/ or

4B. (~~ The defendant has not met his/her burden of establishing by clear and

convincing evidence that he/she is not likely to pose a danger to the safety
of any other person or the community if teleased under 18 U.S.C.

§ 3142(b) or (c). This finding is based on the following:

( Y information in the Pretrial Services Report and Recommendation
(%, information in the violation petition and report(s)

( the defendant’s nonobjection to detention at this time

() other: _

IT’ THEREFORE IS ORDERED that the defendant be detained pending, the further

‘i revocation proceedings.

Dated: 1x rw |\4 | Ns i aetna
SHASHIT H. KEWALRAMANI
se UNITED STATES MAGISTRATE JUDGE

 
